Citation Nr: 1328652	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the August 1963 rating decision denying entitlement to service connection for a nervous condition should be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to July 1961 and from November 1966 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1963, the RO denied entitlement to service connection for a nervous condition. 

2.  The Veteran alleges that there is CUE in the August 1963 rating decision because the decision was based on a VA examination report that incorrectly showed that he had a personality disorder.



CONCLUSION OF LAW

The Veteran has not alleged a valid claim of CUE in the August 1963 rating decision that denied entitlement to service connection for a nervous condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Legal Criteria

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed a the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

In Fugo, supra, the Court refined and elaborated on the test set forth in Russell, stating: 

CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court has held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim".  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234   (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

The law in effect at the time of the August 1963 rating decision is discussed below.

Under 38 C.F.R. § 3.303(a) (1963), service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.

The principles that related to service connection required that "[D]eterminations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veteran's Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case."  38 C.F.R. § 3.303(a) (1963). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1963).

Factual Background and Analysis

A May 1961 service examination report found evidence of emotional instability reaction, manifest by general nerves, agitation, inability to concentrate, loss of interest in surroundings.  The examiner noted that there were minimal stress, unknown predisposition, and marked impairment, finding that the diagnosis was not in the LOD (line of duty), EPTS (existed prior to service).  The Veteran's July 1961 service separation examination report notes no complaints, normal psychiatric system on clinical evaluation, and no changes in health.  On his July 1961 Report of Medical History, the Veteran marked yes to having nervous trouble of any sort.  A handwritten note on the back of the Report of Medical History shows the Veteran had trouble with "nerves at times - worse since in service". 

In June 1963, the Veteran filed a claim for service connection for a nervous condition, asserting that it began during service in May 1961.  

A June 1963 private treatment record from M. B., M. D. lists an impression of schizoid personality.

An August 1963 VA examination disclosed evidence of a schizoid personality manifested by avoidance of close relations with others, withdrawal, introversion, seclusiveness, anxiety, and difficulty in concentration. 

In the August 1963 rating decision, the RO denied entitlement to service connection for a nervous condition.  It was noted that schizoid personality disorder was not a disability under the law.

During his April 2011 hearing, the Veteran argued that there is CUE in the August 1963 rating decision because he was given the wrong diagnosis of schizoid personality at that time instead of his currently service-connected obsessive compulsive disorder.  

As a threshold matter, the Board finds that the Veteran has not advanced arguments of requisite specificity to constitute of valid assertions of CUE.  In essence his argument is to the effect that he should have been afforded a better VA examination, which would have established that he had an acquired psychiatric disorder rather than a personality disorder.  This is not a valid claim of CUE.

After carefully reviewing the record in August 1962, the Board finds that there was a tenable basis for the RO's denial of the claim for service connection for a nervous condition based on the facts presented and the applicable law extant at that time.

In reaching this determination, the Board initially finds that the statutory and regulatory provisions at the time of the August 1963 decision were correctly applied.  At the time of the August 1963 rating decision, the law and regulations concerning service connection were essentially the same as they are now.  Personality disorders were not diseases or injuries within the meaning of applicable legislation.

To the extent that the Veteran now asserts that the decision involved CUE because he was given the wrong diagnosis of schizoid personality disorder by treatment providers at that time instead of his currently diagnosed obsessive compulsive disorder, the Board must again highlight that the record did not include any evidence suggesting that the Veteran had obsessive compulsive disorder at that time.  In addition, the Board notes that a disagreement with how the facts were weighed or evaluated is not adequate to raise a valid argument of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In this case, the Veteran has not raised a valid claim of CUE.  Therefore, his appeal will be dismissed.



ORDER

As the Veteran has not raised a valid claim of CUE in the August 1963 rating decision denying entitlement to service connection for a nervous condition, the appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


